internal_revenue_service national_office technical_advice_memorandum aug index numbers cc dom it a - tam-110452-98 district_director taxpayer’s name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer state tribe issue i is taxpayer entitled to retroactive relief pursuant to sec_7805 of the internal_revenue_code on income earned during the period beginning october ending date from federal_income_tax and conclusion yes taxpayer has demonstrated that it acted reasonably and in good_faith to achieve the dissolution of the state-chartered corporation and organization into a corporation described in section retroactive relief pursuant to code the period beginning on date sec_7805 of the internal revenue for any federal_income_tax on income earned by taxpayer for accordingly taxpayer is granted and ending july of the ira facts taxpayer was incorporated under the laws of state in in taxpayer is and has always been percent owned by tribe tam-110452-98 the internal_revenue_service issued a private_letter_ruling to taxpayer which held that income from activities carried on within the reservation was not subject_to federal_income_tax plr revoked by the issuance of revrul_94_16 c b taxpayer's private_letter_ruling was effectively on july by letter dated the service sent taxpayer a rul was issued in date taxpayer asked the service to withdraw the rev april revenue_ruling on june letter denying its request tribe requested taxpayer’s chairman to work with legal counsel to investigate options to respond to revrul_94_16 and to make recommendations to the tribe’s council thereafter the managers and directors of taxpayer evaluated the organizational options available under revrul_94_16 for tribe to retain the non-taxable status of taxpayer’s business activities taxpayer’s board_of directors along with a draft federal charter outlining the consequences of becoming a federally chartered corporation taxpayer’s legal counsel presented a letter to the governor of on date on date the tribal council of tribe adopted a resolution petitioning the secretary of the interior to issue a federal charter of incorporation to tribe for taxpayer petition and proposed charter of incorporation were submitted two days later to the bureau of indian affairs bia the area office washington d c office of the department of the interior the petition was then forwarded to the and reviewed by the on date taxpayer’s attorney sent taxpayer a letter stating that rev this allowed the taxpayer to maintain non-taxable status until the date of rul had been issued and that a formal reorganization the secretary of the interior took final action to approve the charter issued by the secretary of the interior did not the federal charter on november law become effective until it was ratified by the tribal council of tribe federal charter of incorporation the council met on november pursuant to federal and ratified the on date taxpayer’s attorney sent taxpayer a draft plan of merger between the state-chartered corporation and the federally chartered corporation board_of directors of both the state-chartered corporation and the federally chartered corporation authorized execution of articles of merger requesting that the proposed merger be presented to the tribal council because the tribe had recently elected a new governor and council members who were not involved in the meetings the board also adopted a resolution on date the tam-110452-98 agenda of the tribal council and consideration concerning taxpayer’s reorganization the may began on that date declined to approve the federal incorporation and merger tribal council reconsidered the matter a few days later the council ratified the federal charter and approved the plan of merger on june at its june meeting the tribal council the matter was placed on the as required by state law and the federal charter of incorporation the articles of merger were submitted to state and the secretary of the interior have been conducted under the federal corporate charter all business activities of taxpayer since that date the merger became effective date law and analysis sec_7805 of the code provides that the secretary may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect revrul_94_16 1994_1_cb_19 holds that an u s c section of the indian reorganization act of unincorporated indian_tribe or an indian tribal_corporation organized under section is not subject_to federal income_tax on the income earned in the conduct of commercial business on or off the tribe's reservation the ruling further holds however that a corporation organized by an indian_tribe under state law is subject_to federal_income_tax on the income earned in the conduct of commercial business on and off the tribe's reservation ira citing sec_7805 of the code rev there shall be no tax on income earned prior to october by a corporation organized by an indian_tribe under state law from activities conducted within the boundaries of the reservation including gain_or_loss properly allocable to such activities from the sale_or_exchange of assets rul provides that revrul_94_65 1994_2_cb_14 amplifying revrul_94_16 provides further relief under sec_7805 of the code ruling states the a tribe seeking to dissolve a corporation organized under state law and organize into a corporation under section under sec_7805 of the code upon application_for such relief provided it demonstrates to the service that it has acted reasonably and in good_faith to achieve the dissolution and organization of the ira will be granted further relief in other circumstances tam-110452-98 the service will consider the application of sec_7805 on a case-by-case basis in the present case taxpayer began the process of the tribal council of the ira before october taxpayer’s board_of directors approved the evaluating its organizational options shortly after the issuance of revrul_94_16 preparation of documents necessary to request a charter under section of tribe adopted a resolution petitioning the secretary of the interior to issue a federal charter of incorporation shortly after the revisions to the draft charter were completed once the federal charter was issued for taxpayer tribal council of tribe acted promptly to consider ratification of the charter articles of merger were authorized after consideration by the council and they became effective within three weeks of the tribe's ratification of the charter that relief is appropriate under sec_7805 taxpayer is granted retroactive relief pursuant to the internal_revenue_code earned by taxpayer for the period beginning october ending july for any federal_income_tax on income taxpayer has demonstrated accordingly sec_7805 of and caveat a copy of this technical_advice_memorandum is to be given to the taxpayer may not be used or cited as precedent sec_6110 of the code provides that it - end -
